In two related proceedings pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground of mental illness, the mother appeals from two orders of fact-finding and disposition (one as to each child) of the Family Court, Queens County (Richroath, J.), both dated December 12, 2003, which, after a fact-finding and dispositional hearing, inter alia, terminated her parental rights and transferred custody and guardianship of the children to the Administration for Children’s Services for the purpose of adoption.
Ordered that the orders of fact-finding and disposition are affirmed, without costs or disbursements.
There was clear and convincing evidence to support the conclusion that the mother is, by reason of mental illness, presently and for the foreseeable future unable to provide proper *671and adequate care for her two children (see Social Services Law § 384-b [4] [c]; Matter of Hime Y, 52 NY2d 242 [1981]). After interviewing the mother on two occasions and reviewing the mother’s medical records, the court-appointed psychologist testified that the mother suffers from paranoid schizophrenia. The psychologist opined that due to the mother’s illness, the symptoms that have manifested, her lack of insight about her illness, her need to remain in consistent treatment, and the likelihood that increased stress could further exacerbate her symptoms, the children, if returned to the mother, would be at risk of being neglected in the present and foreseeable future. This evidence supported the Family Court’s determination (see Matter of Thomas, 183 AD2d 716 [1992]; Matter of Nina D., 6 AD3d 702 [2004]; Matter of Pariis L., 286 AD2d 501 [2001]; Matter of Winston Lloyd D., 7 AD3d 706 [2004]; Matter of Juliana V., 249 AD2d 314 [1998]; Matter of Rashawn L.B., 8 AD3d 267 [2004]; see also Matter of Ernesto Thomas A., 5 AD3d 380 [2004]). Florio, J.E, Adams, S. Miller and Santucci, JJ., concur.